— Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered January 11, 1988, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant pleaded guilty to attempted burglary in the third degree to cover all charges contained in the indictment. As a condition of such plea, the defendant withdrew all motions, pending or decided, and cannot, therefore, now raise a suppression issue on appeal (see, People v Colarusso, 103 AD2d 848). Having also expressly waived his right to appeal, the defendant’s appeal must be dismissed (see, People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Smith, 142 AD2d 195; People v Seaberg, 139 AD2d 53). Mollen, P. J., Thompson, Lawrence and Kunzeman, JJ., concur.